     Case 1:16-cv-01534-JEB Document 528 Filed 05/20/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,             )
                                       )
             Plaintiff,                )
                                       )
                                       )
       and                             )
                                       )
CHEYENNE RIVER SIOUX TRIBE,            )         Case No. 1:16-cv-1534-JEB
                                       )
             Plaintiff-Intervenor,     )
                                       )
             v.                        )
                                       )         Notice of Appearance
U.S. ARMY CORPS OF ENGINEERS,          )
                                       )
             Defendant-Cross Defendant,)
                                       )
       and                             )
                                       )
DAKOTA ACCESS, LLP                     )
                                       )
Defendant-Intervenor-Cross-Claimant    )
                                       )

       NOW COMES DANIEL P. SHEEHAN and gives notice of his appearance on

behalf of the Lakota People’s Law Project seeking permission to file an amicus brief

in the above-captioned matter.

DATED: Santa Cruz, California, May 20, 2020




                                          Daniel P. Sheehan
                                          (D.C. Bar No. 233874)
                                          455 Henry Cowell Drive
                                          Santa Cruz, California 95060
                                          (831) 459-6136
                                          Attorney for Lakota People’s Law Project
